           Case 1:18-cv-09157-VSB Document 85
                                           84 Filed 01/18/21
                                                    01/15/21 Page 1 of 2

                                                  Representing Management Exclusively in Workplace Law and Related Litigation
                                                  Jackson Lewis P.C.   ALBANY NY              GREENVILLE SC            MONMOUTH COUNTY NJ   RALEIGH NC
                                                                       ALBUQUERQUE NM         HARTFORD CT              MORRISTOWN NJ        RAPID CITY SD
                                                   666 Third Avenue
                                                                       ATLANTA GA             HONOLULU HI*             NEW ORLEANS LA       RICHMOND VA
                                                             th
                                                          29 Floor     AUSTIN TX              HOUSTON TX               NEW YORK NY          SACRAMENTO CA
                                                New York, NY 10017     BALTIMORE MD           INDIANAPOLIS IN          NORFOLK VA           SALT LAKE CITY UT

                                                    Tel 212-545-4000   BIRMINGHAM AL          JACKSONVILLE FL          OMAHA NE             SAN DIEGO CA
                                                                       BOSTON MA              KANSAS CITY REGION       ORANGE COUNTY CA     SAN FRANCISCO CA
                                                   Fax 212-972-3213
                                                                       CHICAGO IL             LAS VEGAS NV             ORLANDO FL           SAN JUAN PR
                                               www.jacksonlewis.com    CINCINNATI OH          LONG ISLAND NY           PHILADELPHIA PA      SEATTLE WA
                                                                       CLEVELAND OH           LOS ANGELES CA           PHOENIX AZ           ST. LOUIS MO
                                                                       DALLAS TX              MADISON, WI              PITTSBURGH PA        STAMFORD CT
                                                                       DAYTON OH              MEMPHIS TN               PORTLAND OR          TAMPA FL
                                                                       DENVER CO              MIAMI FL                 PORTSMOUTH NH        WASHINGTON DC REGION
                                                                       DETROIT MI             MILWAUKEE WI             PROVIDENCE RI        WHITE PLAINS NY
                                                                       GRAND RAPIDS MI        MINNEAPOLIS MN

                                                                       *through an affiliation with Jackson Lewis P.C., a Law Corporation




MY DIRECT DIAL IS: (212) 545-4073
MY EMAIL ADDRESS IS: MellkW@jacksonlewis.com
                                                                                                                              1/18/2021
                                                                       January 15, 2021 The parties shall appear for a telephonic
VIA ECF                                                                                                   conference to discuss the status of the
                                                                                                          settlement agreement and Plaintiff’s conditional
Hon. Vernon S. Broderick, U.S.D.J.                                                                        certification motion on February 25, 2021 at
United States District Court                                                                              11:00 a.m. The parties shall enter the
Southern District of New York                                                                             conference by dialing 1-888-363-4749 and
40 Foley Square                                                                                           entering access code 2682448.
New York, New York 10007
                                                          Re:          Stanley Johnson v. M.A.C. Cosmetics Inc.
                                                                       et ano.
                                                                       Case No.: 18-CV-09157 (VSB) (SN)

Dear Judge Broderick:

             This firm represents Defendants M.A.C. Cosmetics Inc. and The Estée Lauder
Companies Inc. (together, “Defendants”) in connection with the above-referenced matter.

                We write jointly with counsel for Plaintiff Stanley Johnson and the opt-in plaintiffs
(together, “Plaintiffs”) pursuant to the Court’s December 17, 2020 Order (ECF No. 83) to update
the Court regarding the parties’ anticipated submission of a formal proposed settlement agreement.
The parties reached an agreement in principle to settle this matter following good faith and arm’s
length settlement negotiations at a November 10, 2020 private mediation session. The parties have
fully executed a term sheet specifying the general contours of the proposed settlement.

                 The parties respectfully request that the Court continue to hold Defendants’
deadline to file opposition papers to Plaintiffs’ conditional certification motion, as well as
Plaintiffs’ deadline to file their reply brief in abeyance for an additional 30 days as the parties are
still in the process of finalizing the agreement.

                  This is the fifth request for a stay of the current briefing deadlines.

               Thank you for your consideration of this matter. Please let us know if you have
any questions or require any further information.
            Case 1:18-cv-09157-VSB Document 85
                                            84 Filed 01/18/21
                                                     01/15/21 Page 2 of 2
                                                          Hon. Vernon S. Broderick, U.S.D.J.
                                                                           January 15, 2021
                                                                                     Page 2




                                             Respectfully submitted,
                                             JACKSON LEWIS P.C.

                                             /s/ Wendy J. Mellk
                                             Wendy J. Mellk


cc:      All parties (via ECF)




4836-0458-4151, v. 1
